Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 12, 2019

                                     No. 04-18-00512-CR

                                EX PARTE Steven ROBLES,

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        On February 5, 2019, appellant filed a “Motion to Obtain Transcript and Defendant’s Pro
Se Filings,” which we construe as a request for a copy of the record. We note that on January 2,
2019, appellant’s court appointed attorney, David McLane, certified that he provided a copy of
the appellate record to appellant. After consideration, we GRANT appellant’s motion.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court